TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00466-CR



                               Frank Sablan Benavente, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 69033, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Frank Sablan Benavente pleaded guilty to theft of property valued at over

$1,500 but less than $20,000, a state jail felony punishable by confinement for a minimum of

180 days and a maximum of 2 years and a fine not to exceed $10,000. See Tex. Penal Code Ann.

§§ 12.35, 31.03. The trial court deferred adjudicating guilt and placed appellant on three-years’

community supervision. See Tex. Code Crim. Proc. art. 42.12, § 5. After appellant failed to comply

with several conditions of community supervision, the State filed a motion to adjudicate guilt, and

following appellant’s pleas of true to each of the alleged violations, the trial court sentenced him to

10 months in state jail and imposed a fine of $350. See id.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75

(1988).

                 Appellant was served a copy of counsel’s brief and was advised of his right to

examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner,
300 S.W.3d at 766. No pro se brief or other written response has been filed.

                 We have reviewed the record, including appellate counsel’s brief, and find no

reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.




                                      ____________________________________________
                                      J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: November 8, 2013

Do not publish




                                                2